Citation Nr: 1136439	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable evaluation for a post operative scar due to a left inguinal herniopathy.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for a leg condition.

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for a carcinoma of the face.

6.  Entitlement to service connection for carcinoma of the right ear. 

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for scars of the lower legs. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a carcinoma of the face and entitlement to service connection for carcinoma of the right ear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's post operative scar due to a left inguinal herniopathy does not result in any limitation of motion of the affect part, and is superficial, stable, not associated with underlying soft tissue damage, is not painful on examination, and affects an area of less than 144 square inches. 

2.  There is no evidence of a dental trauma in service, and no current diagnosis of a disability due to osteomyelitis, osteoradionecrosis, or loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  

3.  The service treatment records do not show complaints or treatment for an injury or disease of the legs, and current findings of sciatica, varicosities, and complaints of pain have not been linked to active service by either continuity of symptomatology or competent medical opinion. 

4.  There is no evidence of hearing loss during service, and no evidence of a current diagnosis of hearing loss. 

5.  The Veteran's claim for service connection for scars of the lower legs was denied in an April 1959 rating decision; he did not submit a notice of disagreement with this decision within one year of notice thereof.  

6.  The evidence considered by the April 1959 rating decision included the Veteran's service treatment records and an April 1959 VA scar examination; his claim was denied on the basis that there was no evidence of treatment for the claimed condition during service.  

7.  The evidence received since April 1959 does not relate to an unestablished fact necessary to substantiate the claim, in that none of it purports to relate any current scars of the lower leg to injuries sustained during active service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a post operative scar due to a left inguinal herniopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7801, 7802, 7803, 7804, and 7805 (2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.21 (2010). 

2.  A disability due to a dental trauma was not incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2010). 

3.  A disability manifested by a leg condition was not incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2010).

4.  Hearing loss was not incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

5.  An April 1959 rating decision that denied the Veteran's claims for scars of the lower legs is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  

6.  New and material evidence pertaining to the Veteran's claimed scars of the lower legs has not been received since the April 1959 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in July 2007 and October 2007 that contained all of the notification for the issues of the increased evaluation for the hernia scar as well as service connection for dental trauma, leg scars and a leg condition required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  As for the Veteran's claim for service connection for hearing loss, an August 2009 letter provided the required notice, and was also provided prior to the initial adjudication.  

Regarding claims to reopen a previously denied claim, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, (2006).  Such a letter was provided to the Veteran for his claim to reopen a previously denied claim for service connection for scars of the legs in August 2007.  It was provided to him prior to the initial adjudication of the claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  He was afforded a VA examination of his hernia scar.  

The Board notes that examinations have not been provided the Veteran for his claims for service connection for dental trauma, scars of the lower leg, a leg condition, or hearing loss.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, there is no evidence of treatment for any of the claimed disabilities in service, and no current diagnoses for hearing loss or residuals of a dental trauma.  While there is medical evidence of leg pain, there is no competent evidence to relate it to service.  Finally, VA is not obligated to provide the Veteran an examination of his leg scars in regards to his claim to reopen.  Therefore, VA is not obligated to provide the Veteran examinations in regards to these claims.  

As there is no indication that there is any relevant evidence outstanding in these claims, the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that he is entitled to a compensable evaluation for his service connected postoperative scar of his left inguinal hernia.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for the post operative hernia scar was established in a May 1959 rating decision.  A zero percent evaluation was assigned for this disability, and currently remains in effect. 

The Veteran's disability is evaluated under 38 C.F.R. § 4.118, Code 7805 (2008).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in June 2007.  He has not requested a review of the claim under the new criteria.  Therefore, only the pre- October 2008 version of the schedular criteria, set out immediately below, is applicable. 

For other scars, they are to be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118, Code 7805 (2008).  The Board will also consider the applicability of the other diagnostic codes for the skin.  

The Veteran was afforded a VA examination of his scar in September 2007.  He reported occasional pain in the left groin that he rated as a 3 on a scale to 10, and which he described as tightness.  The Veteran further reported that he would tend to become constipated due to the medication he used for his joint pain, and that his pain would subside after a bowel movement.  The scar itself did not cause any skin breakdown.  He was able to perform his activities of daily living.  On examination, the scar measured 6.5 inches by a quarter inch.  There was no pain in the scar on examination.  There was no adherence of the scar to underlying tissue.  The scar was smooth, with no atrophy, shining, or scaling.  It was stable with no elevation or depression.  The examiner described it as superficial.  There was no loss of underlying tissue, and no inflammation, edema, or keloid formation.  The color of the scar was mildly hypopigmented compared to the surrounding skin, and was barely discernible.  There was no induration or inflexibility.  The scar did not limit the movement of the hip whatsoever.  There was no evidence of incisional hernia or a recurrent inguinal hernia.  The diagnosis was status post left inguinal hernia repair.  The mild symptoms of discomfort and tightness that the Veteran was experiencing were believed to most likely be related to intermittent constipation.  

VA treatment records dating from 2000 to 2010 are also contained in the claims folder.  These records do not show any complaints or treatment relating to the scar from the left inguinal hernia repair.  They do show that the Veteran suffers from chronic constipation.  

The Board finds that there is no basis for an evaluation in excess of the current zero percent for the Veteran's post operative left inguinal hernia scar.  The medical evidence shows that this scar is not productive of any inflexibility, and it does not limit the movement of the hip.  Therefore, there is no basis for a compensable evaluation based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Code 7805 (2008).  

The Board has also considered entitlement to an increased evaluation under the other rating codes for scars, but none of these allow for an increased evaluation.  The rating criteria for scars of the head, face, or neck are obviously not for application.  38 C.F.R. § 4.118, Code 7800 (2008).  The June 2007 examiner found that the Veteran's scar was not associated with any underlying soft tissue damage, so by definition it is not deep.  Therefore, the rating code for scars other than the head, face, or neck that are deep or that cause limited motion is not applicable.  38 C.F.R. § 4.118, Code 7801, Note (2) (2008).  His scar does not equal or exceed 144 square inches.  38 C.F.R. § 4.118, Code 7802 (2008).  The June 2007 examiner found that the scar is stable, which means a 10 percent evaluation may not be assigned under the code for superficial and unstable scars.  38 C.F.R. § 4.118, Code 7802 (2008).  The examiner also noted that the scar was not painful on examination.  The Veteran's complaints of tightness were attributed by the examiner to his constipation, and not to the scar.  38 C.F.R. § 4.118, Code 7804 (2008).  The Board concludes there is no schedular basis for a compensable evaluation for the Veteran's post operative scar due to his left inguinal herniopathy for any portion of the period on appeal. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the scheduler criteria accurately reflect the level of severity of the Veteran's scar.  The Veteran is retired, and the June 2007 examiner states that he can perform his activities of daily living.  There is no objective evidence that the Veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required or indicated.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board concludes that entitlement to an increased rating for a post operative scar due to a left inguinal herniopathy is not warranted.  

Service Connection

The Veteran contends that he has developed several chronic disabilities as a result of active service, including hearing loss, a dental trauma, and a leg condition.  He has not provided any information regarding specific injuries or illnesses that resulted in these disabilities other than to note that he was hurt on several occasions during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  


Dental Trauma

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150. 

The Board notes that in a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Veteran's service treatment records are negative for any evidence of a dental trauma, or of osteomyelitis, osteoradionecrosis, or loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  In fact, the records note only routine examinations and dental care.  

The post service medical records are also negative for any current diagnosis of a disability attributable to dental trauma, or for any of the disabilities noted in 38 C.F.R. § 4.150.  

The Board concludes that in the absence of evidence of a disability in service and in the absence of a current disability, service connection for the residuals of a dental trauma must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  

Leg Condition

The Veteran's service treatment records are negative for any treatment or diagnosis of a leg injury or disease.  His current contentions are non specific as to how he believes he sustained his claimed leg problems, although statements submitted in support of previous claims refer to a fall through a hatch aboard ship.  The service treatment records do not contain any evidence of treatment for leg injuries following a fall.  

The current medical records show that the Veteran has bilateral leg pain.  Diagnoses include sciatica and varicosities.  The Veteran is also treated for arthritis at various locations throughout his body, but it is unclear if this involves the lower extremities.  However, no there is no competent medical opinion that relates these disabilities to service, and the Veteran himself has also failed to do so.  Instead, the VA treatment records contain several references to a 2005 motor vehicle accident, and note that the Veteran has experienced back and leg pain since this accident.  

The Board finds that entitlement to service connection for a leg condition is not supported by the evidence.  There is no evidence of an injury to either leg in the service treatment records.  The current medical records do not relate any of the Veteran's problems to active service, but do relate his complaints of pain to a 2005 accident.  As there is no evidence of a leg condition in service and no evidence of a nexus between any current leg conditions and service, service connection is not established.  

Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Veteran has not supplied any specific contentions pertaining to his hearing loss, other than to note that he was in combat.  The service treatment records are negative for complaints or findings regarding hearing loss, and his hearing was normal to the whisper test at discharge.  

Current medical records are also negative for a diagnosis of hearing loss.  The evidence includes extensive VA treatment records dating to at least 2005, but there is no evidence of complaints or treatment for hearing loss, and no evidence of hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

The Board concludes that in the absence of evidence of a disability in service and in the absence of a current disability, service connection for hearing loss must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  

New and Material Evidence

The Veteran contends that he has submitted new and material evidence to reopen a previously denied claim for service connection for scars of the lower legs.  Although his current contentions do not state how he received his scars, the contentions he made with previous claims indicate that the scars were sustained in a fall through an open hatch aboard his ship.  

The record shows that entitlement to service connection for pre-tibial scars of the lower legs was denied in an April 1959 rating decision.  The Veteran was notified of this denial and provided his appellate rights in an April 1959 letter, but he did not submit a notice of disagreement.  Therefore, the April 1959 claim is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

It appears that the RO has addressed this matter on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for scars of the legs.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156.  

The evidence considered by the April 1959 rating decision included the Veteran's service treatment records.  He was also afforded an April 1959 VA examination.  The examination indentified several small superficial scars of the lower legs.  The rating decision denied the Veteran's claim on the basis that there was no treatment for this condition during service.  

After a review of the evidence submitted since April 1959, the Board finds that none of it is both new and material.  The Veteran underwent a VA scar examination in November 1995.  The objective findings stated that there were no visible scars of the legs.  A September 2007 VA scar examination failed to note any scars of the legs.  The remaining VA treatment records are completely negative for any complaints or treatment pertaining to scars of the legs.  In the absence of additional evidence showing a current disability manifested by scars of the legs, as well as evidence that relates any current scars to active service, the additional evidence is not new and material and the Veteran's claim may not be reopened.  


ORDER

Entitlement to a compensable evaluation for a post operative scar due to a left inguinal herniopathy is denied. 

Entitlement to service connection for dental trauma is denied. 

Entitlement to service connection for a leg condition is denied. 

Entitlement to service connection for hearing loss is denied. 

New and material evidence has not been submitted to reopen a claim for service connection for scars of the lower legs; the appeal is denied. 


REMAND

The Veteran contends that he has developed skin cancers on the face and on his right ear as a result of active service.  

Private medical records dating September 2009 show that the Veteran had a squamous cell carcinoma removed from his right ear.  VA treatment records dating from 2000 show that the Veteran has had several skin cancers removed.  These include a basal cell carcinoma that was removed from the right nasal bridge in February 2001.  Additional basal cell carcinomas have since been removed from other areas of the face.  

In a January 2010 VA general mental health note, the Veteran states that he had recently undergone a procedure for removal of a basal cell carcinoma on his face and was told that this was likely due to sun exposure, especially during his time in the Pacific during World War II.  

The Veteran has not been afforded a VA examination for his skin cancers.  He is competent to report sun exposure during service, and the Board finds such reports to be credible.  The recent medical evidence confirms that the Veteran has been treated for both squamous cell and basal cell carcinomas on various parts of his face.  Finally, the January 2010 mental health note records the Veteran's report that he was told that these were due to sun exposure, especially during his active service.  Although the Veteran is not competent to relate his skin cancers to sun exposure, he is competent to relay the diagnoses and opinions of his doctors.  Unfortunately, it is not clear if he is referring to his private doctor or VA doctors, or both, and the medical records that have been obtained regarding his skin cancer do not include any such nexus opinion.  

As there is some evidence that the Veteran has a current disability, the record indicates that the disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim, the Board finds that he must be scheduled for a VA examination in order to determine the nature and etiology of his skin cancers.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the doctor or doctors who told him that his skin cancers were the result of sun exposure, particularly his sun exposure during active service.  Obtain all records pertaining to the treatment of the Veteran from this doctor or these doctors and associate them with the claims folder.  These doctors should also be requested to provide the reasons and bases they believe the Veteran's skin cancers were particularly the result of sun exposure during active service.  If the doctor or doctor is a private physician, request permission from the Veteran to obtain these records, but notify him that it is ultimately his responsibility to see that the private records are submitted to VA.  Any negative responses should be documented in the claims folder. 

2.  After any records requested above have been associated with the claims folder or verified as being unobtainable, schedule the Veteran for a dermatology examination.  All indicated tests and studies should be conducted.  The claims folder must be forwarded to the examiner for use in the study of this case.  After the examination and review of the record, the examiner should attempt to express the following opinion:

Is it as likely as not (50 percent probability or more) that either the Veteran's squamous cell carcinoma or basal cell carcinomas of the ears and face were incurred due to active service, particularly sun exposure during active service?  

The reasons and bases for any opinion should be provided.  If the examiner finds that they are unable to express the requested opinion without resort to speculation, the reasons and bases for this conclusion should be noted, and any evidence that would allow the examiner to express the opinion should be identified.  If the opinion is different from any opinion that may be obtained from the other doctors, the examiner should comment on those opinions and explain why they have reached a different conclusion. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


